Exhibit 10.5


CERTIFICATE NUMBER: [[GRANTNUMBER]]






RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of XXXX,
20XX (the “Grant Date”) by and between Universal Electronics Inc., a Delaware
corporation (the “Corporation”), and the undersigned employee (the “Employee”).
As used in this Agreement, the term “Corporation” shall include, where
applicable, any and all of its subsidiaries or related entities. Any capitalized
term used in this Agreement that is not defined herein shall have the meaning
thereof set forth in the Universal Electronics Inc. 2018 Equity and Incentive
Compensation Plan (the “Plan”), a copy of which can be obtained by written
request to the Corporation’s Chief Financial Officer.


WHEREAS, the Board of Directors of the Corporation (the “Board”) have approved
the Plan;


WHEREAS, the Board has designated and empowered the Compensation Committee of
the Board (the “Committee”) to administer the Plan; and


WHEREAS, the Committee has authorized grants of Restricted Stock Units (the
“RSUs”) to Eligible Employees, payable in shares of the Corporation’s Common
Stock, par value $0.01 per share (each, a “Share”) pursuant to the terms and
conditions set forth in the Plan and in this Agreement;


NOW, THEREFORE, the parties, intending to be legally bound, hereto agree as
follows:


1.
GRANT OF THE RSUS. Subject to the terms and conditions set forth herein, the
Employee is hereby granted [[SHARESGRANTEDWORDS]] ([[SHARESGRANTED]]) RSUs on
the Grant Date.



2.
VESTING OF THE RSUS AND ISSUANCE AND DELIVERY OF SHARES. Subject to earlier
termination, acceleration or cancellation of the RSUs as provided herein, the
RSUs shall vest in three (3) increments (rounded to the nearest whole unit) as
indicated in the following vesting table (each a “Vesting Date”), commencing and
continuing in accordance with the vesting table; provided that the Employee
continues to be employed by the Corporation on each such Vesting Date. The
following table indicates the number of RSUs that shall vest on each vesting
date:



[[ALLVESTSEGS]]


Subject to Sections 6 and 7 of this Agreement, upon the vesting of the RSUs and
as soon as administratively practicable after each Vesting Date, the Corporation
shall issue and deliver to the Employee (or the Employee’s estate or legal
representative, in the event of Employee’s death or “Total Disability” (as such
term is defined in Section 4(c)) one (1) Share free and clear of any
restrictions for each vested RSU. Such issued and delivered Shares shall be in
book-entry form maintained by the Corporation’s Transfer Agent and shall
otherwise be transferable utilizing the Corporation’s Direct Registration System
and Profile Modification System.


3.
EFFECT OF TERMINATION OF EMPLOYMENT. Except as set forth in Section 4, in the
event that the Employee’s employment with the Corporation is terminated for any
reason, any RSUs that are unvested as of such date shall be immediately
forfeited and cancelled without further action by the parties hereto, and the
Employee shall no longer have any rights with respect to the forfeited and
cancelled RSUs (or any Dividend Equivalents (as defined in Section 5 hereof)
with respect thereto).





4.
EFFECT OF TERMINATION OF EMPLOYMENT WITHOUT CAUSE OR DUE TO CONSTRUCTIVE
TERMINATION AND EFFECT OF CHANGE IN CONTROL.



(a)
In the event that (i) the Employee’s employment with the Corporation is
terminated (A) by the Corporation without “Cause” or (B) by the Employee as the
result of a “Constructive Termination” (as such term is defined in Section 4(b)
below), or (ii) a “Change in Control” occurs, the Employee shall be fully vested
in the RSUs as of such date of termination or the effective date of the Change
in Control, whichever may apply, without further action by the parties hereto.



(b)
(i)    For purposes of this Agreement, “Constructive Termination” shall mean the
termination of the Employee’s employment with the Corporation by the Employee
within eighteen (18) months after the occurrence of a material diminution in the
Employee’s authority, duties, or responsibilities; provided that a termination
by the Employee will only constitute a Constructive Termination if (A) the
Employee gives the Corporation a “Notice of Constructive Termination” (as
defined in Section 4(b)(ii) below) within ninety (90) calendar days following
the occurrence of the event that constitutes a Constructive Termination and (B)
the Corporation fails to remedy the event constituting a Constructive
Termination within thirty (30) calendar days after receipt of the Notice of
Constructive Termination from the






--------------------------------------------------------------------------------





Employee. If the Employee determines that a Constructive Termination exists and
timely files a Notice of Constructive Termination, such determination shall be
presumed to be true and the Corporation will have the burden of proving that a
Constructive Termination does not exist. Failure of the Employee to provide a
Notice of Constructive Termination within the 90-day period described above
shall be conclusive proof that the Employee shall not have a Constructive
Termination.


(ii)    For purposes of this Section 4(b), “Notice of Constructive Termination”
shall mean a written notice by the Employee to the Corporation which sets forth
in reasonable detail the specific reason for a termination of employment for
Constructive Termination and the facts and circumstances claimed to provide a
basis for such termination and is provided to the Corporation in accordance with
the terms set forth in Section 4(b)(i) above.




(c)
For purposes of this Agreement, “Total Disability” shall mean that (i) the
Employee is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (ii) the Employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Corporation.

5.
EMPLOYEE’S RIGHTS AS STOCKHOLDER. Prior to the vesting of the RSUs and delivery
of Shares pursuant thereto, the Employee shall have no rights as a stockholder
with respect to the Shares to be issued upon the vesting of the RSUs. However,
the Employee shall be credited with an amount equal to all cash dividends
(“Dividend Equivalents”) that would have been paid to the Employee if one Share
had been issued to the Employee on the Grant Date for each RSU granted to the
Employee as set forth in this Agreement. Upon the vesting of the RSUs, in
addition to the issuance and delivery of Shares in accordance with Section 2,
the Employee shall be entitled to payment of the Dividend Equivalents in cash.







6.
TAXES. The Employee shall be liable for any and all applicable federal, state
and local tax withholding requirements arising out of this grant or the vesting
of the RSUs hereunder. Employee shall satisfy his or her withholding tax
obligation in accordance with Employee’s selection of one of the withholding
options defined below which Employee shall make immediately prior to each
Vesting Date via the participant portal and Employee agrees that each such
selection is irrevocable.



(a)
SHARE WITHHOLDING. The Employee hereby authorizes the Corporation to withhold
the number of Shares required to satisfy the tax withholding obligations due on
the Vesting Date from the Shares to be issued upon the vesting of RSUs.



(b)
CASH PAYMENT. The Employee hereby agrees to deliver payment to the Corporation
on the Vesting Date in an amount equal to the amount required to satisfy the tax
withholding obligations due on the Vesting Date as determined by the
Corporation.



The Employee further agrees that the issuance and delivery of the Shares in
accordance with Section 2 is conditioned on the payment by Employee to the
Corporation of an amount equal to the taxes required to be withheld by the
Corporation as a result of the vesting of the RSUs and that no such Shares shall
be issued and delivered to Employee until Employee’s tax withholding obligations
have been satisfied.


7.
TRANSFERABILITY OF RSUS. The RSUs or any of the rights granted hereunder may not
be sold, pledged or otherwise transferred otherwise than by will or the laws of
descent and distribution.



8.
NOTICES. Any notice or demand provided for in this Agreement must be in writing
and must be either personally delivered, delivered by overnight courier, or
mailed by first class mail, to the Employee at the Employee’s most recent
address on file in the records of the Corporation, and to the Corporation at 201
E. Sandpointe Ave., 8th Floor, Santa Ana California 92707, Attention: Chief
Financial Officer (with a copy to the Corporation’s legal department), or to
such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice or demand under this Agreement will be deemed to have been given when
received.



9.
SEVERABILITY. This Agreement and each provision hereof shall be valid and
enforced to the fullest extent permitted by law. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision. Without limiting the
generality of the foregoing, if the scope of any provision contained in this






--------------------------------------------------------------------------------





Agreement is too broad to permit enforcement to its fullest extent, such
provision shall be enforced to the maximum extent permitted by law, and the
parties hereby agree that such scope may be judicially modified accordingly.


10.
COMPLETE AGREEMENT. This Agreement and those documents expressly referred to
herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.



11.
NO PROMISE OF EMPLOYMENT. Neither the Plan nor this Agreement nor any provisions
under either shall be construed so as to grant the Employee any right to remain
in the employ of the Corporation.



12.
COUNTERPARTS. This Agreement may be executed by way of facsimile or electronic
signature in separate counterparts, each of which shall be deemed an original
and all of which taken together shall constitute one and the same agreement.



13.
SUCCESSORS AND ASSIGNS. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Employee, the Corporation and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), and is intended to bind all successors and assigns of the
respective parties, except that the Employee may not assign any of the
Employee’s rights or obligations under this Agreement except to the extent and
in the manner expressly permitted within this Agreement.



14.
REMEDIES. Each of the parties to this Agreement will be entitled to enforce its
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may, in its sole discretion, apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement, without the necessity of posting bond or any other
security.



15.
WAIVER OR MODIFICATION. Any waiver or modification of any of the provisions of
this Agreement shall not be valid unless made in writing and signed by the
parties hereto. A waiver by either party of any breach of this Agreement shall
not operate as a waiver of any subsequent breach.



16.
GOVERNING LAW. This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the state
of Delaware without reference to principles of conflict of laws.



17.
CODE SECTION 409A. This Agreement is intended to be interpreted and applied so
that the Award set forth herein shall be exempt from the requirements of Section
409A of the Code and the final Treasury Regulations promulgated thereunder
(collectively, “Section 409A”), and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be exempt from Section 409A. 
To the extent that the Corporation determines that any provision of this
Agreement would cause the Optionee to incur any additional tax or interest under
Section 409A, the Corporation shall be entitled to reform such provision to
attempt to comply with or be exempt from Section 409A through good faith
modifications.  To the extent that any provision hereof is modified in order to
comply with Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Optionee and the Corporation without violating the
provisions of Section 409A. Neither the Corporation nor any employee, director
or officer thereof guarantees that this Agreement complies with Section 409A and
no such party shall have any liability with respect to any failure of this
Agreement to so comply.

IN WITNESS WHEREOF, the parties have executed this Agreement electronically via
the participant portal as of the date first above written.


EMPLOYEE
    UNIVERSAL ELECTRONICS INC.



[[SIGNATURE]]
 
By:
 
Name: [[FIRSTNAME]] [[LASTNAME]]
 
Its:
Chief Executive Officer
 
 
 
 






